Exhibit 10.1

ARAMARK CORPORATION

 

LOGO [g91028g57k96.jpg]

 

May 12, 2009

With a copy to:

Dear Bart:

This agreement (the “Letter Agreement”) will serve to confirm our agreement
regarding the consulting services you will provide to ARAMARK, and the status of
your benefits, following your retirement and separation from employment. For
purposes of this Letter Agreement, the term ARAMARK will include ARAMARK
Holdings Corporation, ARAMARK Corporation and all subsidiary and affiliated and
successor companies of each of them.

We have agreed with you as follows:

 

1. Retirement and Consulting:

 

  (a) Retirement. Your employment with ARAMARK will terminate with your
voluntary retirement on May 15, 2009. As a consequence of your retirement, you
agree that you are not entitled to any severance pay or other severance benefits
under the Agreement Relating to Employment and Post-Employment Competition
between you and ARAMARK Corporation dated as of June 6, 2007 (the “Agreement
Relating to Employment and Post-Employment Competition”), or otherwise. You will
receive payment for any earned, accrued and unused vacation through the date of
your retirement. Such payment will be made with your last regular paycheck.

 

  (b)

Consulting Services. Subsequent to your retirement, we agree that commencing on
the Consulting Effective Date (defined below) and during the Consulting Period
(defined below), you will be retained, and you agree to serve, as a consultant
to ARAMARK, on the terms and subject to the conditions of this Letter Agreement.
Unless otherwise requested by ARAMARK, you will provide your consulting services
to the Chairman and



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 2

 

 

Chief Executive Officer of ARAMARK (the “Chairman”). During the Consulting
Period, you will provide such consulting services and advice as you and the
Chairman deem reasonable and necessary to assist ARAMARK in, among other things,
transitioning your duties as General Counsel of ARAMARK to your successor.

 

2. Consulting Effective Date and Consulting Period: The term of your consultancy
under this Letter Agreement commences on May 16, 2009 (the “Consulting Effective
Date”), and will remain in effect for one year (the “Consulting Period”). The
term of the Consulting Period and the provisions of this Letter Agreement may be
earlier terminated or extended in writing by agreement of the parties (and any
reference to the Consulting Period herein shall be deemed to refer to such
earlier terminated or extended period).

 

3. Consulting Services Time Commitment: Unless and until otherwise mutually
agreed upon in writing by the parties, during the Consulting Period your
services generally will be performed during regular business hours, three
business days a week (to be selected by you in your discretion) at ARAMARK’s
corporate headquarters (or at such other location as you and ARAMARK may agree),
and you agree to devote substantially all of your business time during such days
to providing the services described above. Days spent traveling in the
performance of your services hereunder will be considered days that you provide
consulting services under this Letter Agreement. Notwithstanding the foregoing,
during the Consulting Period you shall be entitled to take the same number of
days away from the provision of your services hereunder as you would have been
entitled to take as vacation and paid time off days during the same period of
time if you had remained an employee of ARAMARK during such period.

 

4. Consulting Fee: Subject to the provisions of Section 14 of this Letter
Agreement, you will receive a monthly fee of $41,666.67, payable in arrears on
the last day of each calendar month during which you perform services hereunder
(prorated for any partial month’s services), for a total consulting fee of
$500,000.00 due in respect of the full twelve-month period of the Consulting
Period (the “Consulting Fee”). In the event that the term of the Consulting
Period is terminated by ARAMARK prior to May 16, 2010 other than for Cause (as
such term is defined in and determined under the Agreement Relating to
Employment and Post-Employment Competition), you will continue to be entitled to
receive, on a monthly basis, payment of the unpaid balance of the Consulting Fee
through May 16, 2010. In the event that the term of the Consulting Period is
terminated by ARAMARK for Cause or by you for any reason prior to May 16, 2010,
unless otherwise mutually agreed in writing by the parties, you will cease to
have any further right to receive any unpaid portion of the Consulting Fee
(other than any portion of the Consulting Fee payable in arrears for service
performed prior to such date of termination).



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 3

 

5. Office Space and Support; Expense Reimbursement: During the Consulting
Period, ARAMARK will also provide you with such office space and administrative
support as is reasonably necessary for you to perform your consulting services
hereunder. You will be entitled to reimbursement for reasonable travel and other
reasonable out of pocket business expenses incurred by you in connection with
the consulting services provided by you under this Letter Agreement. Such
expenses will be reimbursed in a manner consistent with existing ARAMARK
guidelines as soon as practicable following presentation by you to ARAMARK of
appropriately itemized and approved accounts of such expenditures and in
compliance with the requirements of Section 409A of the Internal Revenue Code,
and the guidance issued thereunder (“Section 409A”).

 

6. Status as Consultant and Independent Contractor: During the Consulting
Period, you will be an independent contractor of ARAMARK, and, although ARAMARK
may specify the general assignments to be performed by you during the Consulting
Period, it will not direct or control you as to the details or means by which
such assignments are to be accomplished. You acknowledge and agree that you will
not be an employee of ARAMARK during the Consulting Period and will not be
entitled to participate as an employee in any insurance, stock, pension, or
other benefit or incentive programs maintained by ARAMARK for its employees by
reason of this Letter Agreement or otherwise for the services performed under
this Letter Agreement or otherwise except as set forth or referred to in this
Letter Agreement.

 

7. Insurance: At all times during the Consulting Period, ARAMARK shall maintain
general liability, excess/umbrella liability insurance and employed lawyers
coverage and shall include you as an Additional Insured under such policies at
all times while you are performing duties on behalf of ARAMARK under this Letter
Agreement. Under this Letter Agreement, ARAMARK’s insurance shall apply as
primary insurance coverage with a waiver of subrogation in favor of you as a
consultant to ARAMARK hereunder. ARAMARK’s directors and officers liability
insurance will continue to cover claims made after your retirement which are
based on activities or acts during your employment in accordance with its terms.

ARAMARK shall protect, defend, hold harmless and indemnify you from and against
all losses, claims, actions, proceedings, investigations, demands, fines,
penalties, liabilities, judgments, settlements, damages, costs and expenses
(including reasonable legal fees) (collectively, “Damages”) which may be
asserted against you which result from, relate to, or directly or indirectly
arise out of your performance of duties for ARAMARK under this Letter Agreement
or otherwise, except for any Damages resulting from your willful misconduct. You
shall promptly notify ARAMARK of any losses or claims for which you will seek
indemnity under this Letter Agreement and further agrees to cooperate with



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 4

 

ARAMARK and ARAMARK’s authorized representatives in the investigation, defense
and settlement of such claims. This indemnification shall survive the
termination of this Letter Agreement.

Expenses (as defined in the Indemnification Agreement between you and ARAMARK)
incurred by you in defending any claim, action, investigation, formal or
informal, request for documents or information, responding to any subpoena or
other legal process, suit or proceeding pursuant to which a claim for
indemnification may be applied for by you pursuant to this Letter Agreement
shall be advanced by ARAMARK at your request. Any judgments, fines or amounts to
be paid in settlement shall also be advanced by ARAMARK to you upon request.
Prior to the advancement of expenses by ARAMARK pursuant to this Letter
Agreement, you must, if required by law, provide an undertaking that if it shall
ultimately be determined in a Final Judgment (as defined in the Indemnification
Agreement referenced above) that you were not entitled to be indemnified, or
were not entitled to be fully indemnified, you shall promptly repay to ARAMARK
all amounts advanced or the appropriate portion thereof so advanced.

 

8. Benefits: Except as set forth or referred to in this Letter Agreement, your
active participation in all ARAMARK benefit, incentive and compensation programs
terminate at the time of your separation from employment on May 16, 2009. For
example, your membership in the Executive Leadership Council will terminate as
of your last day of employment. Except as set forth or referred to in this
Letter Agreement, all Executive Leadership Council benefits, including, but not
limited to, your Executive physical program, long-term disability, term life
coverage, financial counseling and all other perquisites, terminate as of your
last day of employment, as will your ability to make further salary deferrals
and receive company contributions under the Savings Incentive Retirement Plan.
Similarly, your group short-term and long-term disability or accident coverages
will not continue on or after the Consulting Effective Date.

ARAMARK shall make available continued health insurance coverage (currently,
medical, prescription, dental, and vision) for you and your spouse, under the
then-current terms of the ARAMARK Corporation Welfare Benefits Program or other
group medical coverage applicable to executive-level, salaried, exempt employees
of ARAMARK, until such time as you attain the age of 65, and, in the case of
your current spouse, Mary Ellen Colli, until such time as she attains the age of
65, under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If you
elect timely such continued coverage, you shall pay the full monthly COBRA cost
of such coverage under section 4980B of the Internal Revenue Code. ARAMARK shall
reimburse you on an annual basis for that portion of the full COBRA cost to be
paid by you for that year, which is equivalent to the ARAMARK contribution for
health insurance coverage for executive-level, salaried, exempt employees for
that year. The annual COBRA reimbursements shall begin on June 1, 2010; provided
that if



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 5

 

you pay the full annual COBRA premium for any year to ARAMARK, ARAMARK will
reimburse you for that year on the terms set out herein within 30 days of your
payment.

ARAMARK shall also make available continued health insurance coverage under the
Executive Leadership Council benefits plan for you and your spouse, under the
terms of the Executive Leadership Council benefits plan as continue to be
applicable to executive officers of ARAMARK, until such time as you attain the
age of 65, and, in the case of your current spouse, Mary Ellen Colli, until such
time as Mrs. Colli attains the age of 65, under COBRA. If you elect timely such
continued coverage, you shall pay the full monthly COBRA cost of such coverage
under section 4980B of the Internal Revenue Code. ARAMARK shall reimburse you on
an annual basis the full COBRA cost to be paid by you for such coverage. The
annual COBRA reimbursements shall begin on June 1, 2010; provided that if you
pay the full annual COBRA premium for any year to ARAMARK, ARAMARK will
reimburse you for such premium within 30 days of your payment.

In addition, you may have the ability to convert certain insurance coverages to
individual policies. Further information regarding coverage continuation and
conversion may be obtained from Valerie Wandler, Sr. Vice President – HR
Services, (215) 238-7197.

 

9. ARAMARK Leased Automobile: Your leased vehicle will continue to be made be
available to you through the end of the Consulting Period on the same terms and
conditions under which it is currently provided to you as an employee of ARAMARK
in compliance with the requirements of Section 409A, at which time you will have
the option to either purchase the vehicle in a manner consistent with the
Executive Leadership Council policy then in effect, or return it to ARAMARK.
ARAMARK will continue to provide parking to you on the same terms and conditions
under which it is currently provided to you as an employee of ARAMARK during the
Consulting Period. Nothing in the foregoing shall be construed to imply that
your membership in the Executive Leadership Council continues beyond your last
day of employment with ARAMARK.

 

10. Section 409A; Savings Incentive Retirement Plan and the Deferred
Compensation Plan.

 

  (a)

Section 409A. Notwithstanding anything else in this Letter Agreement, the
parties to this Letter Agreement each acknowledge and agree that, as a result of
the consulting services that you will be providing under this Letter Agreement
as currently contemplated, a “separation from service” within the meaning of
Section 409A shall not occur until the expiration of the Consulting Period,
unless the terms of the consulting services currently contemplated hereunder to
be provided by you are changed to such an



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 6

 

 

extent that you and ARAMARK agree in writing that a “separation from service”
under Section 409A has occurred.

Further, notwithstanding anything in this Letter Agreement to the contrary, if
at the time of your “separation from service” within the meaning of Section 409A
you are a “specified employee” as defined in Section 409A and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A, then ARAMARK will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
until the date that is six months following your separation from service (or
such earlier date as is permitted under Section 409A), at which point all
payments deferred pursuant to this Section 10(a) shall be paid to you in a lump
sum.

 

  (a) Savings Incentive Retirement Plan and Deferred Compensation Plan.

Under the terms of the Savings Incentive Retirement Plan, you will be entitled
to ARAMARK’s matching contribution for this year. The parties to this Letter
Agreement each acknowledge that you have certain rights under the ARAMARK
Savings Incentive Retirement Plan and the Deferred Compensation Plan, and that
to the extent there are distributions due under either such plan upon a
termination of your employment with ARAMARK, such distributions shall not occur
until such time as a “separation from service” within the meaning of
Section 409A has occurred as provided for in Section 10(a) above.

 

11. Equity/Stock Plans:

 

  (a) Equity-Based Awards. The effect the termination of your employment with
ARAMARK on May 16, 2009, will have on your rights, if any, with respect to any
outstanding ARAMARK stock options or other equity-based awards that you may hold
immediately prior to the effective date of termination will be as set forth in
the terms of the applicable ARAMARK incentive plan and award documents or
agreements, including the Stockholders Agreement dated January 26, 2007, as
amended (the “Stockholders Agreement”). You may receive separate correspondence
from ARAMARK regarding these awards, but, in the meantime, you can obtain
further details as to the effect your termination will have on such awards from
Shareholder Services at (215) 238-3194.

 

  (b)

Stock of ARAMARK Holdings Corporation. You acknowledge that any shares of
ARAMARK Holdings Corporation common stock that you hold



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 7

 

 

as of the effective date of the termination of your employment with ARAMARK on
May 16, 2009 are subject to the terms and conditions of the Stockholders
Agreement and the Registration Rights and Coordination Committee Agreement (the
“Registration Rights Agreement”), and, as such the effect the termination of
your employment with ARAMARK will have on your continued holding of such shares
will be as set forth in the terms of the applicable agreements. You may receive
separate correspondence from ARAMARK regarding your shares, but, in the
meantime, you can obtain further details in the effect your termination will
have on such awards from Shareholder Services at (215) 238-3194.

 

12. Return of ARAMARK Property: On or before the last day of the Consulting
Period, you shall return to ARAMARK all confidential documents, manuals,
computer programs, diskettes, customer lists, notebooks, reports and other
confidential written or graphic materials, including all copies thereof,
relating in any way to ARAMARK’s business and prepared by you or obtained by you
from ARAMARK, its affiliates, clients or its suppliers during the course of your
employment with ARAMARK (except to the extent agreed to in writing by ARAMARK).
You shall retain your laptop computer, blackberry and company cell phone until
the termination of the Consulting Period at which time they shall be returned to
ARAMARK.

 

13. Confidentiality: You agree that, during and after the Consulting Period, you
shall not, directly or indirectly, in any manner, utilize or disclose to any
person, firm, corporation, association or other entity, except where required by
law or authorized in writing by ARAMARK to the extent not generally known or
publicly available: (a) names and addresses of customers, suppliers and
personnel of ARAMARK and business information about them; (b) plans, methods and
systems used by ARAMARK in conducting its business; (c) pricing policies and
strategies of ARAMARK; (d) financial information of ARAMARK not otherwise
publicly disclosed; and (e) any other related internal confidential business
information of a similar nature (collectively, the “Confidential Information”).
You acknowledge that the Confidential Information was developed at great
expense, is unique to ARAMARK is not publicly disclosed and is considered by
ARAMARK to be confidential trade secrets.

 

14. Covenants: You acknowledge and agree that you will continue to comply with
the terms of the non-competition, non-solicitation and confidentiality covenants
set forth in the Agreement Relating to Employment and Post-Employment
Competition, which terms shall continue as set forth therein.

 

15.

Release: In consideration for the consulting arrangement and payments provided
for under this Letter Agreement, in addition to other good and valuable
consideration the receipt and sufficiency of which you hereby acknowledge, you



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 8

 

agree to execute the release attached hereto as Appendix A (the “Release”),
incorporated herein by reference and made a part hereof. Your receipt of payment
of any portion of the Consulting Fee is subject to, and this Letter Agreement
shall only become effective upon, (i) your execution of the Release and (ii) the
expiration of the applicable Release revocation period under the Age
Discrimination in Employment Act without such Release being revoked by you (the
“Effective Date”) on or prior to June 16, 2009. ARAMARK reserves the right to
delay payment of any monthly installment of the Consulting Fee until the
Effective Date (with any delayed amounts to be paid on the last day of the
calendar month in which the Effective Date occurs). Each monthly installment of
the Consulting Fee constitutes a “separate payment” within the meaning of
Section 409A.

 

16. Entire Agreement: This Letter Agreement (including the Release) and the
provisions of the Agreement Relating to Employment and Post-Employment
Competition (exclusive of Articles 6 and 7) and the other agreements and
documents referred to herein, in each case, to the extent applicable to you
post-employment, constitute the entire agreement between the parties on the
subject of your post-employment consulting services and post-employment
payments, severance and benefits, and, except as expressly provided herein,
supersede any other prior agreements concerning the term of any and all
consulting arrangements, and payments and benefits to which you may be entitled
upon and following termination of employment or separation from service.

 

17. Withholding, Set-Off: You will be responsible for payment of taxes on any
amounts paid to you by ARAMARK under this Letter Agreement, and ARAMARK will not
withhold or deduct from the fees or other amounts paid under this Letter
Agreement for any taxes. Notwithstanding the foregoing, if required by law,
ARAMARK may withhold applicable federal, state and local income and other taxes
from any amounts due to you hereunder. ARAMARK’s obligation to pay you any
amounts hereunder shall be subject to set-off, counter-claim or recoupment of
amounts owed by you to ARAMARK, as well as your continued compliance with the
terms and conditions of this Letter Agreement (including the Release) and, to
the extent applicable post-employment, the Agreement Relating to Employment and
Post-Employment Competition.

 

18. Non-Disparagement: In consideration of the consulting arrangement and
payments and benefits provided for under this Letter Agreement, in addition to
other good and valuable consideration the receipt and sufficiency of which you
hereby acknowledge, you agree to refrain from making any statements or comments
of a defamatory or disparaging nature to any third party regarding ARAMARK or
any of its officers, directors, employees, affiliates, products or services,
other than is necessary to comply with law.

 

19.

Applicable Law: This Letter Agreement shall be governed by and construed in



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 9

 

accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.

 

20. Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and ARAMARK Corporation (or any successor).

 

21. Notice: Notices and other communications provided for under this Letter
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth at the start of
this Letter Agreement (in the case of ARAMARK, to the attention of ARAMARK
Corporation’s Executive Vice President, Human Resources), or such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

22. Severability: The provisions of this Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof.

 

23. Headings: Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Letter Agreement.

 

24. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein.

 

Very truly yours, ARAMARK Corporation By:    /s/   Lynn McKee           Lynn
McKee     Executive Vice President, Human Resources

 

The foregoing has been read and accepted as a binding agreement between ARAMARK
and the undersigned this              day of May, 2009.

 

/s/    Bart J. Colli       Bart J. Colli  



--------------------------------------------------------------------------------

APPENDIX A

Release

Bart J. Colli

Release:

In consideration for the consulting arrangement and payments provided for under
the Letter Agreement dated May 12, 2009 (the “Letter Agreement”), and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you hereby agree as follows:

 

1.

You hereby agree on behalf of yourself, your agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and you do hereby, fully and
completely forever release ARAMARK (which includes ARAMARK Holdings Corporation,
ARAMARK Corporation and all subsidiary and affiliated and successor companies of
each of them), its predecessors and successors and all of their respective past
and/or present officers, directors, partners, members and managing members in
their individual and/or representative capacities (herein after collectively
referred to as the “Company Releasees”), from any and all causes of action,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants; contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which you or
your heirs, executors, administrators, successors and assigns ever had, now have
or may have through the date hereof against the Company Releasees or any of
them, in law, admiralty or equity, whether known or unknown to you, for, upon,
or by reason of, any matter, action, omission, course or thing in connection
with or in relationship to your employment or other service relationship with
ARAMARK, the termination of any such -employment or service relationship, and
any applicable employment, benefit, compensatory or equity arrangement with
ARAMARK occurring up to the date this Release is signed by you; provided that
anything to the contrary notwithstanding, such released claims shall not include
any claims to enforce your rights under, or with respect to, the Letter
Agreement and shall not include any claims to enforce your rights under, or with
respect to, (1) your rights under Article 8 of the Agreement Relating to
Employment and Post-Employment Competition (including the attached Exhibit A),
(2) the Certificate of Incorporation and By-laws of ARAMARK or any parent or
affiliated corporation thereof, (3) any indemnification agreement between you
and any of ARAMARK or any parent or affiliated corporation thereof or under
applicable law, (4) Section 5.8 of the Merger Agreement dated August 8, 2006
among RMK Acquisition Corporation, RMK Finance LLC and ARAMARK Corporation,
(5) the Stockholders Agreement dated January 26, 2007 among ARAMARK Holdings
Corporation and the holders party thereto, as amended (the “Stockholders
Agreement”) and any other agreement referenced therein (including the
Registration Rights and Coordination Committee Agreement entered into by ARAMARK
Holdings Corporation and the holders party thereto), and the ARAMARK Holdings
Corporation 2007 Management Stock Incentive Plan and any award agreements
granted thereunder, including the Restricted Stock Award



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 11

 

Agreement, (6) any ARAMARK benefit plan pursuant to its terms including, without
limitation, the Savings Incentive Retirement Plan, the Deferred Compensation
Plan, any applicable health plan and any life insurance policy, (7) any policy
of directors and officers insurance or errors and omissions insurance and
(8) any error in connection with the number of options or shares held by you or
the amount of proceeds you may receive pursuant to any disposition of such
shares to ARAMARK pursuant to the Stockholders Agreement or otherwise or
exercise of such options (such released claims are collectively referred to
herein as the “Released Claims”).

 

2. Subject to your rights under this Letter Agreement and the exceptions and
carveouts in clause (1) above, the Released Claims include, without limitation,
(i) any and all claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Civil Rights Act of 1971, the
Civil Rights Act of 1991, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act of 1993, and any and all other federal, state or local laws,
statutes, rules and regulations pertaining to employment, and (ii) any claims
for wrongful discharge, breach of contract, fraud, misrepresentation or any
claims relating to benefits, compensation or equity, or any other claims under
any statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.

 

3. Subject to your rights under this Letter Agreement and the exceptions and
carveouts in clause (1) above, you expressly understand and agree that the
obligations of ARAMARK as set forth or referred to in the Letter Agreement are
in lieu of any and all other amounts which you might be, are now, or may become,
entitled to receive from ARAMARK upon any claim released herein.

Consideration Period:

You represent that you have read carefully and fully understand the terms of
this Release and that you have been advised to consult with an attorney and have
had the opportunity to consult with an attorney prior to signing this Release.
You further acknowledge that you fully understand the Release that you are
signing. You acknowledge that you are signing this Release voluntarily and
knowingly and that you have not relied on any representations, promises or
agreements of any kind made to you in connection with your decision to accept
the terms of this Release, other than those set forth in this Release, the
Letter Agreement and the documents and agreements set forth or referred to
therein. You acknowledge that you have been given at least twenty-one (21) days
to consider whether you want to sign this Release.

Revocation Period:

You acknowledge that the Age Discrimination in Employment Act gives you the
right to revoke this Release within seven (7) days after it is signed by you.
You further acknowledge that you understand that you will not receive any
payments or benefits



--------------------------------------------------------------------------------

Mr. Bart J. Colli

May 12, 2009

Page 12

 

due you under the Letter Agreement before the seven (7) day revocation period
under the Age Discrimination in Employment Act (the “Revocation Period”) has
passed and then, only if you have not revoked this Release. To the extent you
have executed this Release within less than twenty-one (21) days after its
delivery to you, you hereby acknowledge that your decision to execute this
Release prior to the expiration of such twenty-one (21) day period was entirely
voluntary.

This Release shall take effect on the first business day following the
expiration of the Revocation Period, provided this Release has not been revoked
by you as provided above, during such Revocation Period.

 

/s/ Bart J. Colli

 

Bart J. Colli

DATED:                                     